Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 09/02/2020.
Claims 1-9 are pending.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it has not been integrated into practical application and the claims further do not recite significantly more than the judicial exception. Examiner has evaluated the claims under the framework provided in the 2019 Patent Eligibility Guidance published in the Federal Register 01/07/2019 and has provided such analysis below.
Step 1: Claims 1 and 3-7 are directed to apparatuses and fall within the statutory category of machines; Claim 8 is directed to a method and falls within the statutory category of processes; and Claims 9 is directed to a non-transitory computer-readable recording medium and falls within the statutory category of articles of manufacture.
Therefore, “Are the claims to a process, machine, manufacture or composition of matter?” Yes.
In order to evaluate the Step 2A inquiry “Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” we must determine, at Step 2A Prong 1, whether the claim recites a law of nature, a natural phenomenon or an abstract idea and further whether the claim recites additional elements that integrate the judicial exception into a practical application.
Step 2A Prong 1:
Claims 1, 8 and 9: The limitations of “continuously allocate a first storage area of the reception buffer to a first coprocessor” and “allocate a second storage area of the reception buffer to a second coprocessor … when an allocation request of the reception buffer is received from the second coprocessor”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate the memory/storage needs of a processor and mentally assign/schedule storage corresponding to processors when needed/requested.
Therefore, Yes, claim 1 recites judicial exceptions.
The claims have been identified to recite judicial exceptions, Step 2A Prong 2 will evaluate whether the claims are directed to the judicial exception.
Step 2A Prong 2: 
Claims 1, 8 and 9: The judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements – “a memory configured to include a reception buffer in which data destined for a virtual machine that operates in the information processing apparatus is written; and a processor coupled to the memory and configured to”, “executed by a computer” and “A non-transitory computer-readable recording medium having stored therein a packet analysis program that causes a computer to execute a process, the process comprising:” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application. Further, the following additional elements – “which is an offload destination of a relay process of a virtual switch” and “which is an offload destination of an extension process of the virtual switch” which is merely a recitation of a field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application. Further, to the extent that the “allocation request of the reception buffer is received from the second coprocessor” is a positively recited step of receiving a request, this would be insignificant extra-solution data gathering activity (which is further analyzed below at Step 2B as Well-Understood, Routine and Conventional).
Therefore, “Do the claims recite additional elements that integrate the judicial exception into a practical application? No, these additional elements do not integrate the abstract idea into a practical application and they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
After having evaluating the inquires set forth in Steps 2A Prong 1 and 2, it has been concluded that the claims 1, 8 and 9 not only recites a judicial exception but that they are directed to the judicial exception as the judicial exception has not been integrated into practical application.
Step 2B: 
Claims 1, 8 and 9: The claims do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computing components and field of use/technological environment which do not amount to significantly more than the abstract idea. Further, to the extent that the “allocation request of the reception buffer is received from the second coprocessor” is a positively recited step of receiving a request, this would be insignificant extra-solution data gathering activity which is also Well-Understood, Routine and Conventional (see MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network,”).
Therefore, “Do the claims recite additional elements that amount to significantly more than the judicial exception? No, these additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Having concluded analysis within the provided framework, Claims 1, 8 and 9 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 3, it recites additional abstract idea recitations of “allocate the second storage area of a size which is required by the allocation request, to the second coprocessor” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate the memory/storage needs of a processor and mentally assign/schedule storage corresponding to the size needed/requested. Further, claim 3 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 3 also fails both Step 2A prong 2, thus is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 3 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 7, it recites additional element recitations of “wherein the reception buffer is a single queue” which is merely a recitation of a field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application. Further, claim 7 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 7 also fails both Step 2A prong 2, thus is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 7 does not recite patent eligible subject matter under 35 U.S.C. § 101.
Therefore, Claims 1, 3 and 7-9 do not recite patent eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims *** are rejected under 35 U.S.C. 103 as being unpatentable over Sonthy et al. Pub. No. US 2019/0312808 A1 (hereafter Sonthy) in view of DRYSDALE et al. Pub. No. US 2018/0095750 A1 (hereafter Drysdale).

With regard to claim 1, Sonthy teaches an information processing apparatus comprising: a memory (one or more non-transitory computer readable storage media; a processing system operatively coupled to the one or more non-transitory computer readable storage media; and program instructions stored on the one or more non-transitory computer readable storage media to operate a virtual switch on the host computing system that, when read and executed by the processing system, direct the processing system to at least in at least claim 10) configured in which data destined (virtual switches may provide switching operations, routing operations, distributed firewall operations, encapsulation operations, and the like, and may be used to intelligently direct communication on the network by inspecting packets before passing them to other computing nodes (both physical and virtual). For example, packets may be inspected to determine the source and destination internet protocol (IP) addresses to determine if the communication is permitted to be delivered to the destination computing node in at least ¶ [0001] and While demonstrated in the example of operation 200 as identifying egress packets from a virtual node, it should be understood that similar operations may be applied to ingress packets with a virtual node as a destination in at least ¶ [0018]) for a virtual machine (a platform for the execution of virtual nodes 120-124, wherein virtual nodes 120-124 may comprise full operating system virtual machines and/or containers. Full operating system virtual machines execute via a hypervisor, and run their own operating system kernel via abstracted processing system resources, storage resources, network resources, and the like provided by the hosting hypervisor in at least ¶ [0013]) that operates in the information processing apparatus is written (Once the first result is identified, first virtual switch 130 caches (203) the first result, such that it can be used with future packets that include similar attributes or traits in at least ¶ [0017] and Once the packet traverses the flow operations, cache operation 311 determines a result for the packet and caches the results at step 4 in at least ¶ [0020]); and
a processor coupled to the memory and configured to (one or more non-transitory computer readable storage media; a processing system operatively coupled to the one or more non-transitory computer readable storage media; and program instructions stored on the one or more non-transitory computer readable storage media to operate a virtual switch on the host computing system that, when read and executed by the processing system, direct the processing system to at least in at least claim 10):
continuously allocate a storage area (first virtual switch 130 may cache the result of a first packet and process subsequent packets with similar traits in accordance with the cached result in at least ¶ [0017], Examiner notes, virtual switch routing is continually performed for a packet and subsequent packets) to a relay process of a virtual switch (virtual switch 832, when executed by processing system 850, provides a communication platform for virtual nodes 820-823. To provide the communications for the virtual nodes, virtual switch 832 may be configured with flow operations that are responsible for … switching and routing processes … In addition to the aforementioned flow operations, virtual switch 832 may also include a cache operation that is used to cache results of the previously mentioned flow operations and expedite the processing of a packet based on the results of the flow operation in at least ¶ [0043] and a packet may be required to traverse multiple flow operations prior to being forwarded to the destination computing node in at least ¶ [0002]); and
allocate a second storage area to an extension process of the virtual switch (virtual switch 832, when executed by processing system 850, provides a communication platform for virtual nodes 820-823. To provide the communications for the virtual nodes, virtual switch 832 may be configured with flow operations that are responsible for firewall processes … encapsulation and encryption processes, or some other similar operation. In addition to the aforementioned flow operations, virtual switch 832 may also include a cache operation that is used to cache results of the previously mentioned flow operations and expedite the processing of a packet based on the results of the flow operation in at least ¶ [0043] and a packet may be required to traverse multiple flow operations prior to being forwarded to the destination computing node in at least ¶ [0002]).
Sonthy teaches a system in which flow operations (which include routing/switching operations: relay process; and firewall, encapsulation, encryption and other operations: extension process) of a virtual switch are cached (allocated storage). Sonthy does not specifically teach that these cached operations are offloaded and stored in a reception buffer.
However, in analogous art Drysdale teaches a memory (in at least Fig. 3) configured to include a reception buffer (in at least Fig. 3) in which data destined for a virtual machine (embodiments herein enable the communication of information directly between accelerator devices residing in a plurality (e.g., two) different processes or processors and/or a plurality (e.g., two) different virtual machines in at least ¶ [0035]) that operates in the information processing apparatus is written (wherein the first and second hardware accelerator are coupled to shared buffers to store output data from the first hardware accelerator and provide the output data as input data to the second hardware accelerator in at least abstract and Memory buffers for communication between devices may be configured (e.g., allocated) by the processor (e.g., CPU) when the channel is initialized. In certain embodiments, these buffers are described by a circular array of buffer descriptors (e.g., as discussed further below). In one embodiment, a unique buffer descriptor array exists for input buffers and another unique buffer descriptor array exist for output buffers. Each device may have its own buffer descriptor arrays for each set of input and output buffers in at least ¶ [0039]); and
continuously (this shared buffer passing back and forth continues for as long as data is available for accelerator 0 to process and send to accelerator 1. In one embodiment, once the application is finished processing data in at least ¶ [0046] and Accelerator 2 may repeat certain steps above to continue processing on this context as it has one valid input buffer of shared buffers 491 and 2 valid output buffers 460. Accelerator 2 may process that input buffer and write the resultant data to a valid (e.g., space available) output buffer 460 in at least ¶ [0073] and ¶ [0070] – [0071]) allocate a first storage area of the reception buffer to a first coprocessor (Once a job has been created, the processor (e.g., software running on the processor) may allocate buffers for the job. As the accelerator(s) processes the data in the input buffers and/or the processor consumes (e.g., reads or destroys) the output data, the input and/or output buffers may be returned to software, e.g., via a notification mechanism, such as, but not limited to, interrupts and polling in at least ¶ [0080] and The processing device may allocate one or more shared buffers of shared buffers 491 to receive the output of accelerator 1 (402) in at least ¶ [0057]) which is an offload destination of the first coprocessor and an input to a second coprocessor (in FIG. 2B, an encode signal (e.g., command) may be sent from accelerator 202 to accelerator 204 (e.g., to indicate that output data generated by accelerator 202 is ready to be inputted into or processed on by accelerator 204) and/or may be sent from accelerator 204 to accelerator 202 (e.g., to indicate that accelerator 204 has processed the data from accelerator 202 and is ready for more input data from accelerator 202) in at least ¶ [0037] and a processor is coupled to a plurality of (e.g., on die) accelerators (e.g., offload engines) to perform one or more (e.g., offloaded) operations, for example, instead of those operations being performed only on the processor. In one embodiment, a processor (e.g., central processing unit (CPU)) includes (e.g., on die) accelerators (e.g., offload engines) to perform one or more operations, for example, instead of those operations being performed only on the processor in at least ¶ [0029] and chained operation in at least ¶ [0039]); and
allocate a second storage area of the reception buffer to a second coprocessor (Once a job has been created, the processor (e.g., software running on the processor) may allocate buffers for the job. As the accelerator(s) processes the data in the input buffers and/or the processor consumes (e.g., reads or destroys) the output data, the input and/or output buffers may be returned to software, e.g., via a notification mechanism, such as, but not limited to, interrupts and polling in at least ¶ [0080] and The processing device may allocate one or more shared buffers of shared buffers 491 to receive the output of accelerator 1 (402) in at least ¶ [0057]) which is an offload destination of the second coprocessor (in FIG. 2B, an encode signal (e.g., command) may be sent from accelerator 202 to accelerator 204 (e.g., to indicate that output data generated by accelerator 202 is ready to be inputted into or processed on by accelerator 204) and/or may be sent from accelerator 204 to accelerator 202 (e.g., to indicate that accelerator 204 has processed the data from accelerator 202 and is ready for more input data from accelerator 202) in at least ¶ [0037] and a processor is coupled to a plurality of (e.g., on die) accelerators (e.g., offload engines) to perform one or more (e.g., offloaded) operations, for example, instead of those operations being performed only on the processor. In one embodiment, a processor (e.g., central processing unit (CPU)) includes (e.g., on die) accelerators (e.g., offload engines) to perform one or more operations, for example, instead of those operations being performed only on the processor in at least ¶ [0029]) when an allocation request of the reception buffer is received from the second coprocessor (and/or may be sent from accelerator 204 to accelerator 202 (e.g., to indicate that accelerator 204 has processed the data from accelerator 202 and is ready for more input data from accelerator 202) in at least ¶ [0037]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the offloading operations and storing in a reception buffer of Drysdale with the systems and methods of Sonthy resulting in a system in which the cached operations as in Sonthy are offloaded and stored in a reception buffer as in Drysdale. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving accelerator performance, reduce latency and  reduce bandwidth, among others (see at least Drysdale ¶ [0109]).

With regard to claim 2, Drysdale teaches wherein, when at least an area of the first storage area is released, the processor is configured to (In one embodiment, once the application is finished processing data, it simply is to destroy the contexts for both accelerators (e.g., devices) and/or deallocate memory associated with the job in at least ¶ [0046] and send a message to the devices to tear down the contexts and/or the processing device to free all allocated memory in at least ¶ [0078]):
allocate a third storage area according to a size of the released area to the first coprocessor; and process data written in a buffer area of the reception buffer and release the buffer area completed with process, in an allocation order of the buffer area (An accelerator may operate on data until either an input buffer is emptied or an output buffer is filled (e.g., with the input and output data buffers returned for reuse (e.g., by a device) when each request completes) in at least ¶ [0105]), and
wherein the buffer area is configured to include the first storage area, the second storage area, and the third storage area (in at least Fig. 3).

With regard to claim 3, Drysdale teaches wherein the processor is configured to allocate the second storage area of a size which is required by the allocation request, to the second coprocessor (and/or may be sent from accelerator 204 to accelerator 202 (e.g., to indicate that accelerator 204 has processed the data from accelerator 202 and is ready for more input data from accelerator 202) in at least ¶ [0037] and An input, shared, and/or output return buffer descriptor entry may include a size of the data in the buffer (e.g., the size of the data remaining in an input or shared buffer and/or the size of the unused portion of an output or shared buffer), a buffer flag, or both (e.g., but without a pointer). The term size of the data may refer to the total size of the data, for example, not the size of each element of multiple elements of data in at least ¶ [0043]).

With regard to claim 4, Sonthy teaches wherein, when the data destined for the virtual machine is received, the first coprocessor is configured to: determine whether or not the data is a target for the extension process; transfer the data to the second coprocessor when the data is the target for the extension process; and write the data in the first storage area when the data is not the target of the extension process, and the second coprocessor is configured to: receive the data which is the target of the extension process from the first coprocessor; perform the extension process on the data; and write the processed data in the second storage area (referring first to FIG. 3A, at step 1, inspect operation 310 identifies a packet from a virtual node to be communicated to a second computing node. This packet may be destined for another virtual node on the same host computing system, or may be destined for a computing node available to the host via a physical interface. In response to identifying the packet in the virtual switch, inspect operation 310 inspects the packet, at step 2, to determine whether the packet includes traits that qualify for a cached result … when a result is not available for the packet, the packet uses the “long” traversal path that traverses flow operations 320-324, at step 3. The operations may provide firewall operations, encapsulation operations, encryption operations, switching and routing operations, or some other similar operation. Once the packet traverses the flow operations, cache operation 311 determines a result for the packet and caches the results at step 4 in at least ¶ [0020]).
Examiner notes that both Sonthy and Drysdale teach chained operations. Drysdale teaches the above chained operation in at least ¶ [0039] “When multiple (e.g., two) devices are chained together, or when the output of device 1 is desired to go to the input of device 2, the output buffer descriptor array of device 1 and the input buffer descriptor array of device 2 may be configured to point to the same physical set of buffers (e.g., shared buffers 309 in FIG. 3)”

With regard to claim 5, Sonthy teaches twherein the second coprocessor receive the data which is the target of the extension process from the first coprocessor, the second coprocessor is configured to: start the extension process on the data (referring first to FIG. 3A, at step 1, inspect operation 310 identifies a packet from a virtual node to be communicated to a second computing node. This packet may be destined for another virtual node on the same host computing system, or may be destined for a computing node available to the host via a physical interface. In response to identifying the packet in the virtual switch, inspect operation 310 inspects the packet, at step 2, to determine whether the packet includes traits that qualify for a cached result … when a result is not available for the packet, the packet uses the “long” traversal path that traverses flow operations 320-324, at step 3. The operations may provide firewall operations, encapsulation operations, encryption operations, switching and routing operations, or some other similar operation. Once the packet traverses the flow operations, cache operation 311 determines a result for the packet and caches the results at step 4 in at least ¶ [0020]); and
notify the processor of the allocation request (the virtual switch manager may also provide a notification to operations 710-711 to ensure that they are notified of the update in at least ¶ [0035]).
Examiner notes that both Sonthy and Drysdale teach chained operations. Drysdale teaches the above chained operation in at least ¶ [0039] “When multiple (e.g., two) devices are chained together, or when the output of device 1 is desired to go to the input of device 2, the output buffer descriptor array of device 1 and the input buffer descriptor array of device 2 may be configured to point to the same physical set of buffers (e.g., shared buffers 309 in FIG. 3)” and notifying the processor of the llocation request in at least ¶ [0037] and ¶ [0046] “and/or may be sent from accelerator 204 to accelerator 202 (e.g., to indicate that accelerator 204 has processed the data from accelerator 202 and is ready for more input data from accelerator 202)” and “Other notification methods are possible to the processor”.

With regard to claim 6, Drysdale teaches wherein, when writing of the data to the reception buffer by the first coprocessor or writing of the data to the reception buffer after the extension process by the second coprocessor is detected by the processor (when accelerator 0 receives input data from the processor (e.g., CPU) (e.g., or other device) it is to begin processing when it has both input buffers and output buffers available. In one embodiment, once accelerator 0 fills an output buffer (e.g., or encounters some other signal on the input indicating that it should transmit current completed data) it may mark the buffer as full/complete and send a command packet to accelerator 1 indicating that a buffer is ready for processing in the circular buffer descriptor array in at least ¶ [0046]),
the processor is configured to notify the virtual machine of a fourth storage area in which the writing of the data is completed, by updating information referred to by the virtual machine and indicating the forth storage area of the reception buffer (all) accelerator 1 has to do when the command packet is received is to lookup the context structure pointed to by the included context structure pointer, and mark a buffer(s) as ready to process in the context structure for the associated job, e.g., according to the number of buffers communicated as ready in the command packet. Accelerator 1 may then begin processing data from accelerator 0 assuming it has output buffers to store data to (for example, with output buffers provided to accelerator 1 by the processor (e.g., CPU), e.g., with command packets coming from the processor). Once accelerator 1 finishes consuming an input buffer, it may generates and send a command packet back to accelerator 0 indicating that buffer is ready for it to use. Accelerator 1 thus may pass empty buffers back to accelerator 0. In certain embodiments, the semantics of how the buffers are passed are the same regardless of whether they are empty or full, e.g., though the size field may have a slightly different meaning depending on whether a buffer is used for input or output (e.g., for buffers used for input, the size field may indicate actual amount of data available and for buffers used for output, the size field may indicate the buffer size available for writing data) in at least ¶ [0046]).

With regard to claim 7, Drysdale teaches wherein the reception buffer is a single queue (One accelerator offload mechanism includes writing a work descriptor structure (e.g., 256 bytes in some cases) to a work queue and then making an accelerator (e.g., accelerator 102) aware of the new request by writing a device location bumping a tail pointer to include the new request(s) in at least ¶ [0032]).

With regard to claim 8, Sonthy teaches an information processing method executed by a computer, the method comprising (in at least ¶ [0041] – [0042]):
continuously allocate a storage area (first virtual switch 130 may cache the result of a first packet and process subsequent packets with similar traits in accordance with the cached result in at least ¶ [0017], Examiner notes, virtual switch routing is continually performed for a packet and subsequent packets) to a relay process of a virtual switch (virtual switch 832, when executed by processing system 850, provides a communication platform for virtual nodes 820-823. To provide the communications for the virtual nodes, virtual switch 832 may be configured with flow operations that are responsible for … switching and routing processes … In addition to the aforementioned flow operations, virtual switch 832 may also include a cache operation that is used to cache results of the previously mentioned flow operations and expedite the processing of a packet based on the results of the flow operation in at least ¶ [0043] and a packet may be required to traverse multiple flow operations prior to being forwarded to the destination computing node in at least ¶ [0002]); and
allocate a second storage area to an extension process of the virtual switch (virtual switch 832, when executed by processing system 850, provides a communication platform for virtual nodes 820-823. To provide the communications for the virtual nodes, virtual switch 832 may be configured with flow operations that are responsible for firewall processes … encapsulation and encryption processes, or some other similar operation. In addition to the aforementioned flow operations, virtual switch 832 may also include a cache operation that is used to cache results of the previously mentioned flow operations and expedite the processing of a packet based on the results of the flow operation in at least ¶ [0043] and a packet may be required to traverse multiple flow operations prior to being forwarded to the destination computing node in at least ¶ [0002]).
Sonthy teaches a system in which flow operations (which include routing/switching operations: relay process; and firewall, encapsulation, encryption and other operations: extension process) of a virtual switch are cached (allocated storage). Sonthy does not specifically teach that these cached operations are offloaded and stored in a reception buffer.
However, in analogous art Drysdale teaches a memory (in at least Fig. 3) configured to include a reception buffer (in at least Fig. 3) in which data destined for a virtual machine (embodiments herein enable the communication of information directly between accelerator devices residing in a plurality (e.g., two) different processes or processors and/or a plurality (e.g., two) different virtual machines in at least ¶ [0035]) that operates in the information processing apparatus is written (wherein the first and second hardware accelerator are coupled to shared buffers to store output data from the first hardware accelerator and provide the output data as input data to the second hardware accelerator in at least abstract and Memory buffers for communication between devices may be configured (e.g., allocated) by the processor (e.g., CPU) when the channel is initialized. In certain embodiments, these buffers are described by a circular array of buffer descriptors (e.g., as discussed further below). In one embodiment, a unique buffer descriptor array exists for input buffers and another unique buffer descriptor array exist for output buffers. Each device may have its own buffer descriptor arrays for each set of input and output buffers in at least ¶ [0039]); and
continuously (this shared buffer passing back and forth continues for as long as data is available for accelerator 0 to process and send to accelerator 1. In one embodiment, once the application is finished processing data in at least ¶ [0046] and Accelerator 2 may repeat certain steps above to continue processing on this context as it has one valid input buffer of shared buffers 491 and 2 valid output buffers 460. Accelerator 2 may process that input buffer and write the resultant data to a valid (e.g., space available) output buffer 460 in at least ¶ [0073] and ¶ [0070] – [0071]) allocate a first storage area of the reception buffer to a first coprocessor (Once a job has been created, the processor (e.g., software running on the processor) may allocate buffers for the job. As the accelerator(s) processes the data in the input buffers and/or the processor consumes (e.g., reads or destroys) the output data, the input and/or output buffers may be returned to software, e.g., via a notification mechanism, such as, but not limited to, interrupts and polling in at least ¶ [0080] and The processing device may allocate one or more shared buffers of shared buffers 491 to receive the output of accelerator 1 (402) in at least ¶ [0057]) which is an offload destination of the first coprocessor and an input to a second coprocessor (in FIG. 2B, an encode signal (e.g., command) may be sent from accelerator 202 to accelerator 204 (e.g., to indicate that output data generated by accelerator 202 is ready to be inputted into or processed on by accelerator 204) and/or may be sent from accelerator 204 to accelerator 202 (e.g., to indicate that accelerator 204 has processed the data from accelerator 202 and is ready for more input data from accelerator 202) in at least ¶ [0037] and a processor is coupled to a plurality of (e.g., on die) accelerators (e.g., offload engines) to perform one or more (e.g., offloaded) operations, for example, instead of those operations being performed only on the processor. In one embodiment, a processor (e.g., central processing unit (CPU)) includes (e.g., on die) accelerators (e.g., offload engines) to perform one or more operations, for example, instead of those operations being performed only on the processor in at least ¶ [0029] and chained operation in at least ¶ [0039]); and
allocate a second storage area of the reception buffer to a second coprocessor (Once a job has been created, the processor (e.g., software running on the processor) may allocate buffers for the job. As the accelerator(s) processes the data in the input buffers and/or the processor consumes (e.g., reads or destroys) the output data, the input and/or output buffers may be returned to software, e.g., via a notification mechanism, such as, but not limited to, interrupts and polling in at least ¶ [0080] and The processing device may allocate one or more shared buffers of shared buffers 491 to receive the output of accelerator 1 (402) in at least ¶ [0057]) which is an offload destination of the second coprocessor (in FIG. 2B, an encode signal (e.g., command) may be sent from accelerator 202 to accelerator 204 (e.g., to indicate that output data generated by accelerator 202 is ready to be inputted into or processed on by accelerator 204) and/or may be sent from accelerator 204 to accelerator 202 (e.g., to indicate that accelerator 204 has processed the data from accelerator 202 and is ready for more input data from accelerator 202) in at least ¶ [0037] and a processor is coupled to a plurality of (e.g., on die) accelerators (e.g., offload engines) to perform one or more (e.g., offloaded) operations, for example, instead of those operations being performed only on the processor. In one embodiment, a processor (e.g., central processing unit (CPU)) includes (e.g., on die) accelerators (e.g., offload engines) to perform one or more operations, for example, instead of those operations being performed only on the processor in at least ¶ [0029]) when an allocation request of the reception buffer is received from the second coprocessor (and/or may be sent from accelerator 204 to accelerator 202 (e.g., to indicate that accelerator 204 has processed the data from accelerator 202 and is ready for more input data from accelerator 202) in at least ¶ [0037]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the offloading operations and storing in a reception buffer of Drysdale with the systems and methods of Sonthy resulting in a system in which the cached operations as in Sonthy are offloaded and stored in a reception buffer as in Drysdale. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving accelerator performance, reduce latency and  reduce bandwidth, among others (see at least Drysdale ¶ [0109]).

With regard to claim 9, Sonthy teaches a non-transitory computer-readable recording medium having stored therein a packet analysis program that causes a computer to execute a process, the process comprising (Storage system 845 may be implemented as a single storage device, but may also be implemented across multiple storage devices or sub-systems. Storage system 845 may comprise additional elements, such as a controller to read operating software from the storage systems. Examples of storage media include random access memory, read only memory, magnetic disks, optical disks, and flash memory, as well as any combination or variation thereof, or any other type of storage media. In some implementations, the storage media may be a non-transitory storage media. In some instances, at least a portion of the storage media may be transitory in at least ¶ [0041]):
continuously allocate a storage area (first virtual switch 130 may cache the result of a first packet and process subsequent packets with similar traits in accordance with the cached result in at least ¶ [0017], Examiner notes, virtual switch routing is continually performed for a packet and subsequent packets) to a relay process of a virtual switch (virtual switch 832, when executed by processing system 850, provides a communication platform for virtual nodes 820-823. To provide the communications for the virtual nodes, virtual switch 832 may be configured with flow operations that are responsible for … switching and routing processes … In addition to the aforementioned flow operations, virtual switch 832 may also include a cache operation that is used to cache results of the previously mentioned flow operations and expedite the processing of a packet based on the results of the flow operation in at least ¶ [0043] and a packet may be required to traverse multiple flow operations prior to being forwarded to the destination computing node in at least ¶ [0002]); and
allocate a second storage area to an extension process of the virtual switch (virtual switch 832, when executed by processing system 850, provides a communication platform for virtual nodes 820-823. To provide the communications for the virtual nodes, virtual switch 832 may be configured with flow operations that are responsible for firewall processes … encapsulation and encryption processes, or some other similar operation. In addition to the aforementioned flow operations, virtual switch 832 may also include a cache operation that is used to cache results of the previously mentioned flow operations and expedite the processing of a packet based on the results of the flow operation in at least ¶ [0043] and a packet may be required to traverse multiple flow operations prior to being forwarded to the destination computing node in at least ¶ [0002]).
Sonthy teaches a system in which flow operations (which include routing/switching operations: relay process; and firewall, encapsulation, encryption and other operations: extension process) of a virtual switch are cached (allocated storage). Sonthy does not specifically teach that these cached operations are offloaded and stored in a reception buffer.
However, in analogous art Drysdale teaches a memory (in at least Fig. 3) configured to include a reception buffer (in at least Fig. 3) in which data destined for a virtual machine (embodiments herein enable the communication of information directly between accelerator devices residing in a plurality (e.g., two) different processes or processors and/or a plurality (e.g., two) different virtual machines in at least ¶ [0035]) that operates in the information processing apparatus is written (wherein the first and second hardware accelerator are coupled to shared buffers to store output data from the first hardware accelerator and provide the output data as input data to the second hardware accelerator in at least abstract and Memory buffers for communication between devices may be configured (e.g., allocated) by the processor (e.g., CPU) when the channel is initialized. In certain embodiments, these buffers are described by a circular array of buffer descriptors (e.g., as discussed further below). In one embodiment, a unique buffer descriptor array exists for input buffers and another unique buffer descriptor array exist for output buffers. Each device may have its own buffer descriptor arrays for each set of input and output buffers in at least ¶ [0039]); and
continuously (this shared buffer passing back and forth continues for as long as data is available for accelerator 0 to process and send to accelerator 1. In one embodiment, once the application is finished processing data in at least ¶ [0046] and Accelerator 2 may repeat certain steps above to continue processing on this context as it has one valid input buffer of shared buffers 491 and 2 valid output buffers 460. Accelerator 2 may process that input buffer and write the resultant data to a valid (e.g., space available) output buffer 460 in at least ¶ [0073] and ¶ [0070] – [0071]) allocate a first storage area of the reception buffer to a first coprocessor (Once a job has been created, the processor (e.g., software running on the processor) may allocate buffers for the job. As the accelerator(s) processes the data in the input buffers and/or the processor consumes (e.g., reads or destroys) the output data, the input and/or output buffers may be returned to software, e.g., via a notification mechanism, such as, but not limited to, interrupts and polling in at least ¶ [0080] and The processing device may allocate one or more shared buffers of shared buffers 491 to receive the output of accelerator 1 (402) in at least ¶ [0057]) which is an offload destination of the first coprocessor and an input to a second coprocessor (in FIG. 2B, an encode signal (e.g., command) may be sent from accelerator 202 to accelerator 204 (e.g., to indicate that output data generated by accelerator 202 is ready to be inputted into or processed on by accelerator 204) and/or may be sent from accelerator 204 to accelerator 202 (e.g., to indicate that accelerator 204 has processed the data from accelerator 202 and is ready for more input data from accelerator 202) in at least ¶ [0037] and a processor is coupled to a plurality of (e.g., on die) accelerators (e.g., offload engines) to perform one or more (e.g., offloaded) operations, for example, instead of those operations being performed only on the processor. In one embodiment, a processor (e.g., central processing unit (CPU)) includes (e.g., on die) accelerators (e.g., offload engines) to perform one or more operations, for example, instead of those operations being performed only on the processor in at least ¶ [0029] and chained operation in at least ¶ [0039]); and
allocate a second storage area of the reception buffer to a second coprocessor (Once a job has been created, the processor (e.g., software running on the processor) may allocate buffers for the job. As the accelerator(s) processes the data in the input buffers and/or the processor consumes (e.g., reads or destroys) the output data, the input and/or output buffers may be returned to software, e.g., via a notification mechanism, such as, but not limited to, interrupts and polling in at least ¶ [0080] and The processing device may allocate one or more shared buffers of shared buffers 491 to receive the output of accelerator 1 (402) in at least ¶ [0057]) which is an offload destination of the second coprocessor (in FIG. 2B, an encode signal (e.g., command) may be sent from accelerator 202 to accelerator 204 (e.g., to indicate that output data generated by accelerator 202 is ready to be inputted into or processed on by accelerator 204) and/or may be sent from accelerator 204 to accelerator 202 (e.g., to indicate that accelerator 204 has processed the data from accelerator 202 and is ready for more input data from accelerator 202) in at least ¶ [0037] and a processor is coupled to a plurality of (e.g., on die) accelerators (e.g., offload engines) to perform one or more (e.g., offloaded) operations, for example, instead of those operations being performed only on the processor. In one embodiment, a processor (e.g., central processing unit (CPU)) includes (e.g., on die) accelerators (e.g., offload engines) to perform one or more operations, for example, instead of those operations being performed only on the processor in at least ¶ [0029]) when an allocation request of the reception buffer is received from the second coprocessor (and/or may be sent from accelerator 204 to accelerator 202 (e.g., to indicate that accelerator 204 has processed the data from accelerator 202 and is ready for more input data from accelerator 202) in at least ¶ [0037]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the offloading operations and storing in a reception buffer of Drysdale with the systems and methods of Sonthy resulting in a system in which the cached operations as in Sonthy are offloaded and stored in a reception buffer as in Drysdale. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving accelerator performance, reduce latency and  reduce bandwidth, among others (see at least Drysdale ¶ [0109]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160182458 A1
teaches
End-to-end security for virtual private service chains
US 20200104196 A1
teaches
System and method of a shared memory allocator


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195